Citation Nr: 1106256	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-36 885	)	DATE
	)
	)


THE ISSUE

Whether a November 2009 decision of the Board of Veterans' 
Appeals, which denied entitlement to service connection for 
chronic renal failure, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


FINDINGS OF FACT

1.  The Veteran filed a motion with the Board of Veterans' 
Appeals (Board) in February 2010 seeking the Board's review of 
the November 2009 Board decision denying service connection for 
chronic renal failure to determine whether that decision involved 
clear and unmistakable error (CUE).

2.  The Board received notice on October 8, 2010 that the CUE 
review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's 
review of  the  November 2009 Board decision denying service 
connection for chronic renal failure to determine whether that 
decision involved clear and unmistakable error should be 
dismissed.  38 C.F.R. § 20.1404(f) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. 
§ 20.1404(f) (2010), permits a party to withdraw a motion to 
review a final Board decision to determine whether CUE exists in 
that decision.  Inasmuch as the motion for CUE review in this 
case has now been withdrawn, the motion should be dismissed, 
without prejudice to refiling, as provided by 38 C.F.R. 
§ 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on that 
issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a 
final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  
This dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



